The jury rendered the following special verdict:
"That defendant is a resident of this county; that on 16 November, 1897, the defendant was liable for a poll tax in the sum of $2 and a property tax in the sum of 91 cents, and that he failed to pay the same. If, therefore, the court shall adjudge the defendant guilty upon this finding of facts, then the jury so find for their verdict; and if the court shall thereupon adjudge the defendant not guilty, then the jury so find."
The court thereupon adjudged the defendant not guilty, whereupon the Solicitor for the State appealed.
The indictment is for failing to pay taxes, and was found to be a true bill at a term of court held 16 November 1897. (570) By agreement of counsel for the State and the defendant, the jury returned the following special verdict: "That on 16 November, 1897, the defendant was liable for a poll tax in the sum of $2 and a property tax in the sum of 91 cents, and that he failed to pay the same." His Honor, upon these facts, held that the defendant was not guilty, and the Solicitor for the State appealed.
The Revenue Act of 1897 (chapter 168, section 52) requires the sheriff of each county to inquire and report to the judge, at each term of the criminal court held in the county following the time when the taxes should have been paid, as to whether they have been paid, and to make out a list of delinquents, and the judge is required to submit the list to the solicitor for prosecution in the manner provided in the next section. Section 53 declares that persons liable for taxes provided for in this act and the Machinery Act, and failing to pay the same as provided by law, shall be guilty of a misdemeanor. The Machinery Act of 1897 (chapter 169, section 35) declares that "All taxes shall be due on the first Monday *Page 423 
in September in each year." Section 36 declares that "The sheriff or his deputy or tax collector shall attend at the courthouse or his office in the county town during the months of September and November for the purpose of receiving taxes. He shall also in like manner attend at least one day during the month of October at some one or more places in each township, of which fifteen days' notice shall be given by advertisement, etc.: Provided, that nothing in this section shall be construed to prevent the collecting officer from levying and selling after the first day of November, but he shall not sell before that day."
The amount of tax subject to the Constitution, time when due, when collectible, and the procedure, are matters regulated by the Legislature, usually every two years, for raising revenue for the State. Different sections of these revenue acts are frequently and apparently       (571) in conflict with each other, and are sometimes found to be so. When these apparent conflicts can be reconciled, consistent with the language and intent of the Legislature, we think such construction should be given to such legislation. In the present case it is clear that taxes are due 1 September, and the collector shall attend the precincts until the last of November to receive taxes, and he may levy and collect after 1 November.
We think the taxpayer may pay his taxes at any time before the last of November, at least, without incurring any penalty or punishment, and that the sheriffs, under the proviso in section 36, may levy and collect whenever justified reasonably by the facts in the case; for instance, if the taxpayer should attempt to remove to distant parts, or attempt to secrete or remove his property and thus evade payment. In such cases it is reasonable that the tax collector should have authority to collect at any time after 1 November. True, the taxpayer may pay at any time before or after the day on which he is required to do so, but if he is not allowed until the last day of November there is no reason why the tax collector should attend at the precincts and be required to do so until that day. The law requires payment of taxes, but we do not see that the Legislature intended to adopt any harsh rule. In passing revenue laws the Legislature takes notice of the habits of the people and of the season in which they can pay without sacrifices.
In the present case it does not appear that the defendant has refused to pay, or that the collector has yet demanded payment, nor that the tax is in danger of being lost. We must therefore sustain the conclusion of his Honor.
Affirmed. *Page 424 
(572)